               Case 20-12738-RAM          Doc 13     Filed 03/09/20      Page 1 of 2




                         UNITED STATES BANKRUPTCY COURT
                          SOUTHERN DISTRICT OF FLORIDA
                                  MIAMI DIVISION

IN RE:                                                CASE NO. 20-12738-RAM
Luis Perez Hernandez

                                                      CHAPTER 13
________Debtor(s)__________/

     DEBTOR’S EXPEDITED MOTION TO CONTINUE THE AUTOMATIC STAY
 (Requesting expedited hearing date to be scheduled before the expiration of 30 days from
                 the date of filing the petition which is March 29, 2020.)

        COMES NOW, the Debtor, Luis Perez Hernandez, by and through the undersigned

attorney, and hereby files this Motion to Continue and Extend the Automatic Stay, Pursuant to

11 U.S.C. 362(c)(3)(B) and (C), as to all creditors of the Debtor and for the full length of this

instant bankruptcy, and as grounds therefore alleges:

   1.      On August 18, 2015 the Debtor filed a Chapter 13 petition for bankruptcy relief in the

           Southern District of Florida, Miami Division (Case No.: 15-24948-LMI; herein the

           “2015 Case”).

   2.      The 2015 Case was dismissed for failure to become current with payments by March

           18, 2019 and said case was closed on April 23, 2019.

   3.      This instant case was filed on February 28, 2020.

   4.      In the 2015 Case, the Debtor was working, but due to personal health problems, the

           Debtor could not work any longer and retired.

   5.      In the instant case, the Debtor’s change in circumstances is that he is now receiving

           support from his girlfriend who works full-time as stated in the Debtor’s Schedule I.

   6.      The Debtor seeks to cure the arrears and maintain payments on the first mortgage of

           the Debtor’s principal residence.
               Case 20-12738-RAM          Doc 13      Filed 03/09/20     Page 2 of 2




   7.      The Debtor had only one prior bankruptcy in the last year wherein he made a

           substantial amount of payments over almost four years.

   8.      The Debtor is not attempting to abuse the system by filing a second case.

   9.      The Debtor is now able to make the required chapter 13 payments.

   10.     The Debtor has filed the instant case in good faith in an effort to save his home.

   11.     There was no Motion to Lift the Automatic Stay filed in the previous case by any of

           the Debtor’s creditors.

   12.     This motion is made in good faith as to all creditors and only as a precautionary

           action to safeguard the rights the Debtor has with the stay provided by the Code.

   WHEREFORE, the Debtor requests that the Court allow the automatic stay to continue as to

all creditors for the full length of this instant bankruptcy together with any other relief the Court

deems appropriate under the facts.

                                 CERTIFICATE OF SERVICE

   I HEREBY CERTIFY that a true and correct copy of the foregoing Motion to Continue the

Automatic Stay was sent to all interested parties on the attached service list on March 9, 2020.

                                                       Respectfully Submitted,

                                                       Robert Sanchez & Associates, P.A.
                                                       355 West 49TH Street
                                                       Hialeah, Florida 33012
                                                       (305) 687-8008
                                                       /s/ Robert Sanchez, Esq._____
                                                       Robert Sanchez, Esq.
                                                       FBN: 0442161
